             Case 1:19-cr-00850-JSR Document 23 Filed 01/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
UNITED STATES OF AMERICA                                          :
                                                                  :
                    – v. –                                        :
                                                                  :   19 Cr. 850 (JSR)
PARKER H. PETIT and WILLIAM TAYLOR,                               :
                                                                  :
                                    Defendants.                   :
----------------------------------------------------------------- x


     NOTICE OF DEFENDANTS PARKER H. PETIT AND WILLIAM TAYLOR’S
  JOINT MOTION TO COMPEL DISCOVERY AND SET DISCLOSURE DEADLINES


          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

supporting exhibits, Defendants Parker H. Petit and William Taylor, by and through their

undersigned attorneys, hereby move for an Order granting Defendants’ Joint Motion to Compel

Discovery and Set Disclosure Deadlines, pursuant to a filing and argument schedule that the Court

deems appropriate at the upcoming Status Conference to be held at 2:00 pm on January 23, 2020.

                               [SIGNATURE BLOCK ON NEXT PAGE]




US3495217/5 172959-0001                                 1
             Case 1:19-cr-00850-JSR Document 23 Filed 01/22/20 Page 2 of 2



Dated: January 22, 2020
                                               Respectfully submitted,


/s/ Eric B. Bruce                              /s/ William Weinreb
Eric B. Bruce                                  William Weinreb
Freshfields Bruckhaus Deringer US LLP          Michael Packard
700 13th Street, NW                            Quinn Emanuel Urquhart & Sullivan, LLP
10th Floor                                     111 Huntington Ave., Suite 520
Washington, DC 20005                           Boston, MA 02199
Telephone: (202) 777-4500                      Telephone: (617) 712-7100
Email: Eric.Bruce@freshfields.com              Email: billweinreb@quinnemanuel.com
                                               Email: michaelpackard@quinnemanuel.com
Altin. H. Sila
Freshfields Bruckhaus Deringer US LLP          William Burck
601 Lexington Avenue                           Quinn Emanuel Urquhart & Sullivan, LLP
New York, NY 10022                             1300 I Street NW, Suite 900
Telephone: (212) 230-4622                      Washington, D.C. 20005
Email: Altin.Sila@freshfields.com              Telephone: (202) 538-8000
                                               Email: williamburck@quinnemanuel.com
Attorneys for Parker H. Petit
                                               Michael Barry Carlinsky
                                               Quinn Emanuel Urquhart & Sullivan, LLP
                                               51 Madison Avenue, 22nd Floor
                                               New York, NY 10010
                                               Telephone: (212) 849-7000
                                               Email:michaelcarlinsky@quinnemanuel.com

                                               Attorneys for William Taylor




US3495217/5 172959-0001                    2
